I am not sure that I see any logical reason why a judge is required to grant a probationer a hearing before revoking his probation whilst the Board of Pardons does not need to do so as respects to a parolee. I can agree that the parolee *Page 416 
is so by grace and not by right but no more than a probationer is such by grace and not by right. The judge has utmost discretion to grant or withhold from the convicted defendant probation; so has the Board of Pardons in an application for parole. I have never been sure that State v. Zolantakis, 72 Utah 251,269 P. 1006, was correctly decided but as a practical matter I see a difference between one man — a judge — having absolute power to revoke a probation and seven men on a Board having that power. Arbitrariness or capriciousness are not nearly so likely to occur when men of different views and temperaments confer and arrive at a decision after an exchange of ideas than when one person acts with benefit only of such judicial mindedness as he may be endowed with or have cultivated. Precipitant action is more likely to occur. From a practical standpoint it may be better to leave the principles laid down in the Zolantakis case stand.
But I doubt if a distinction between what the Board of Pardons does and what a judge does can be based on the theory that when a judge grants probation either by suspending the execution of sentence or by suspending the imposition of sentence, it becomes part of the judgment. I am not sure that such reasoning is sound. If the judgment is the sentence pronounced, then judgment is complete when it is pronounced. A stay of judgment is hardly part of the judgment. And when stay of imposition of sentence is granted it is even more difficult to reason that such is a part of the judgment. But at all events I concur in the holding that the Board of Pardons did not need to grant a hearing before it acted to revoke the parole.
I am in wholehearted accord with the philosophy contained in the opinion as to the administration of the criminal law and to the effect that law draws its substance from life and experience. I have preached it consistently during my entire incumbency on this bench. At times I had felt that we have indulged in legalism to the detriment of realism and common sense. I welcome the able exposition contained in the opinion of the Chief Justice in that regard. *Page 417